          Case 1:16-cv-07333-KHP Document 347 Filed 02/26/21 Page 1 of 3




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------X
KELLY BROWN and TIFFANY                              :       Case No. 16-cv-7333 (MKV) (KHP)
STEWART, individually and on behalf of :
all others similarly situated, as                    :
Class/Collective representatives,                    :
                                                     :
         Plaintiffs,                                 :
                                                     :
                  v.                                 :                     2/26/2021
                                                     :
BARNES & NOBLE, INC.,                                :
                                                     :
         Defendant.                                  :
-------------------------------------------------------X

                               ORDER APPROVING SETTLEMENT

        This matter is before the Court on the parties’ joint application to approve the parties’

settlement pursuant to Cheeks v. Freeport Pancake House, Inc., 796 F.3d 199 (2d Cir. 2015), to

the extent it waives claims under the Fair Labor Standards Act, 29 U.S.C. §§ 201 et seq.

(“FLSA”). Upon review and consideration of the parties’ joint application including all

accompanying exhibits, the Court approves the settlement. The Court has reviewed and analyzed

the settlement. This settlement reflects a fair and reasonable resolution of a bona fide dispute

concerning the claims of the named plaintiffs and the opt-in plaintiffs (collectively, “Plaintiffs”).

        A Court may approve a settlement of FLSA claims where it “reflect[s] a reasonable

compromise of disputed issues rather than a mere waiver of statutory rights brought about by an

employer’s overreaching.” Babayeva v. Halstead Mgmt. Co., LLC, No. 16 Civ. 3794, 2018 WL

5997919, at *1 (S.D.N.Y. Nov. 15, 2018) (citation omitted). There are five factors relevant to an

assessment of the fairness of an FLSA settlement including: (1) the plaintiff’s range of possible

recovery; (2) the extent to which the settlement will enable the parties to avoid anticipated

burdens and expenses in establishing their respective claims and defenses; (3) the seriousness of
         Case 1:16-cv-07333-KHP Document 347 Filed 02/26/21 Page 2 of 3




the litigation risks faced by the parties; (4) whether the settlement agreement is the product of

arm’s-length bargaining between experienced counsel; and (5) the possibility of fraud or

collusion. Wolinsky v. Scholastic Inc., 900 F. Supp. 2d 332, 335 (S.D.N.Y. 2012) (quoting

Medley v. Am. Cancer Soc’y, No. 10-cv-3214 (BSJ), 2010 WL 3000028, at *1 (S.D.N.Y. July 23,

2010)) (other citations omitted). The settlement here satisfies these criteria. The Court addresses

each of these so-called Wolinsky factors below.

       The parties’ settlement amount reflects a fair compromise reflecting the real risks of

continued litigation and an adverse result to either party. The FLSA dispute in this case centered

around claims that defendant Barnes & Noble, Inc. (“Defendant”) misclassified Plaintiffs as

exempt employees when they worked as Café Managers. While Plaintiffs may have recovered

more than the settlement amount if they prevailed at trial and through appeals, they could have

recovered nothing if they lost on summary judgment or at trial.

       Defendant does not admit to liability in connection with the settlement, and the settlement

is not evidence that Defendant violated the wage and hour laws with respect to any of the

Plaintiffs. The settlement agreement provides for each individual plaintiff to sign a release of all

wage and hour claims, as well as all claims that were asserted or could have been asserted

against Defendant based on the factual allegations in their individual lawsuits.

       The settlement was the result of arm’s length negotiations between experienced counsel.

There is no evidence of fraud or collusion. The parties litigated this matter for more than four

years and had previously tried to resolve the claims in settlement conferences and mediation

sessions. While those efforts proved unsuccessful, the Court finds the resolution that the parties

have now reached to be fair. There is no likelihood that Plaintiffs’ circumstances will recur

because Defendant reclassified the Café Manager position to non-exempt and overtime-eligible



                                                  2
            Case 1:16-cv-07333-KHP Document 347 Filed 02/26/21 Page 3 of 3




status in October 2016. The settlement also does not contain any restrictive confidentiality

provisions and the release is properly limited.

           The Court also finds that the attorneys’ fees and costs awarded to Plaintiffs’ Counsel are

fair and reasonable. This amount was negotiated separately and after Plaintiffs’ claims were

settled.
           The Court APPROVES the parties’ settlement and retains jurisdiction to enforce its terms. The

Clerk of Court is respectfully directed to close this case.



Dated: February 26, 2021
                                                               Hon. Katharine H. Parker




                                                    3
